DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 claims an electrolyte for a lithium secondary battery, which comprises an additive of claimed Formula 1. The closest prior art is Kim (KR102294866B1, see US National Stage Entry, US20200365946A1 for citations), Kawasumi (JP6954354B, see US National Stage Entry, US20200161707A1, for citations), and Ishii (JP2008186770A, see Machine Translation for citation).
To begin with, isophorone / isoforone is a well-known battery additive; isophorone does not have the claimed hetero ring A, instead it has a methyl group.
Kim discloses an electrolyte with an additive that has a cyclohex-2-en-1-one ring (prior art Formula 1, [0017-0024]). Kim does not teach claimed hetero ring A, instead only teaching an alkoxy group. There is no teaching, suggestion, or motivation in the prior art in the same context in similar compounds that teaches this modification to arrive at the claimed compound.
Kawasumi discloses an electrolyte that has an electrolyte additive that has a cyclohex-2-en-1-one ring further substituted with pentafluorophenyl (formula 1-32 & 1-33). Kawasumi does not teach claimed hetero ring A, instead only teaching R2 and R3 may be a carbocyclic group (see ¶¶89-93), or, alternatively, oxygen-containing hydrocarbon groups (see [0105]-[0109]), but oxygen-containing carbocyclic groups do not appear to be taught or suggested. There is no teaching, suggestion, or motivation in the prior art in the same context in similar compounds that teaches this modification to arrive at the claimed compound.
Ishii discloses an electrolyte with an electrolyte salt that has a hetero ring with a nitrogen that can be bonded to hydrocarbon chains at two bonding points, specifically Ishii teaches that the electrolyte additive can have nitrogen bonded to cyclohexanone, ([0061-0064], [0078]). Ishii does not offer a cycloalkyl group to be bonded to the nitrogen hetero ring, and only offers hydrocarbon chains to be substituted onto the nitrogen hetero ring The bonding of the hetero ring to the cycloalkyl ring is distinct from the prior art.
Examiner searched for cyclohex-2-en-1-one rings having 1) claimed hetero ring A, 2) amines instead of a claimed hetero ring A, 3) alkoxy groups instead of a claimed hetero ring A, 4) non-cyclic Michael acceptors having claimed hetero ring A at the analogous position, and there was no prior art that taught, suggested, or provided a motivation to perform a modification to the above cited prior art to arrive at the claimed compound.
Claim 1 is allowable, and claims 2-10 are allowable as dependents of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728